Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s election of claims 11-16, 18 in the reply filed on 6/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Thus, claims 17 and 19 are withdrawn from further consideration as being drawn to non-elected subject matter.

Thus, the election of species is hereby made FINAL.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 11-16, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating hearing loss in a subject in need thereof via administering a Vitis vinifera leaf extract to the subject, does not reasonably provide enablement for preventing hearing loss.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:

2)      the breadth of the claims;
3)      the predictability or unpredictability of the art 
4)      the amount of direction or guidance presented;
5)      the presence or absence of working examples;
6)      the quantity of experimentation necessary;
7)      the state of the prior art; and,
8)      the relative skill of those skilled in the art.

            With respect to the Wands factors above (particularly as they pertain to the quantity of experimentation necessary as well as the state of the prior art within the medical field), Applicants have reasonably demonstrated/disclosed that the claimed extract composition is useful as a therapeutic agent for treating hearing loss in a subject.  However, the claims also encompass using the claimed extract to prevent such hearing loss from occurring (which encompasses preventing all conceivable types of hearing loss including noise-induced hearing loss, ototoxic hearing loss, sudden sensory neural hearing loss, and presbycusis – all of which are well-recognized in the art as being difficult to treat, much less prevent) which is clearly beyond the scope of the instantly disclosed/claimed invention.  Please note that the term "prevent" encompasses absolutely preventing which reads upon completely stopping such hear loss from occurring and, thus, requires a higher standard for enablement than does "treat", especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current 
            According, it would take undue experimentation without a reasonable expectation for one of skill the art to prevent hearing loss in a subject via administering the recited extract thereto – as instantly claimed.    




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  11-16, 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lacerda et al.  



Since the claims are drawn to prevention it is clear that anyone is in need of preventing their hearing from hearing loss.

Thus, the claims read on administering this extract to anyone.



Claim(s)  11, 13-16, 18 is/are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Pawar et. al. (of record).  

Pawar teaches that grape (commonly called ”vitis vinifera”) leaf extract can be used to protect against hearing loss. Thus, it was administered to a “subject”. Note that Pawar states that resveratrol is known to be in such an extract, see tables 1 and 2. 

Since the claims are drawn to prevention it is clear that anyone is in need of preventing their hearing from hearing loss.

Thus, the claims read on administering this extract to anyone.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacerda et al. in view of Cho et al. 

Lacerda teaches that vitis vinifera leaf extract can be an ethanolic extract and has therapeutic properties such as inflammation, bleeding, pain, etc. Thus, it was administered to a “subject”. Note that Lacerda states that resveratrol is known to be in such an extract, see entire reference. 



Thus, the claims read on administering this extract to anyone.

Cho teaches that the number of patients with sensorineural hearing loss and tinnitus is rising due to the increase of average life expectancy, noice, and stress. 

Thus, to prevent sensorineural hearing loss as well as the other hearing losses of claim 15 would have been obvious since we are all in need of having our hearing protected and thus anyone can be administered this extract to prevent any one of the hearing losses claimed. 
 




Claims 11-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawar et. al. (of record) in view of Cho et al. and Lacerda et al. 

Pawar teaches that grape (commonly called ”vitis vinifera”) leaf extract can be used to protect against hearing loss. Thus, it was administered to a “subject”. Note that Pawar 

Since the claims are drawn to prevention it is clear that anyone is in need of preventing their hearing from hearing loss.

Thus, the claims read on administering this extract to anyone.

Cho teaches that the number of patients with sensorineural hearing loss and tinnitus is rising due to the increase of average life expectancy, noice, and stress. 

Thus, to prevent sensorineural hearing loss as well as the other hearing losses of claim 15 would have been obvious since we are all in need of having our hearing protected and thus anyone can be administered this extract to prevent any one of the hearing losses claimed. 
 
Pawar also does not explicitly state that one of the extractants of claim 12 is used to obtained the claimed extract, but Lacerda makes it very clear that common extractants such as ethanol can be used, thus making it obvious to use one of the many solvents of claim 12 especially such common solvents as water, ethanol, etc.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655